Title: To George Washington from Robert Morris, 10 May 1777
From: Morris, Robert
To: Washington, George

 

Dear Sir
Philada May 10th 1777

I have not taken the liberty of giving You any trouble for sometime past and indeed I never do it but with great reluctance because I know how much Your attention & time must be engaged in the most important pursuits.
The bearear of this the Marquis Armand de la Rouerie is entitled to my Warmest recommendations because he brought from his own Country letters to me that I am obliged to attend to & put great faith in as they come from persons Worthy of the utmost Credit, one of them is from Mr Deane who not only mentions him as a Gentn of Rank, good Family & Fortune but also as a Man of great Merit desiring my particular attention to him & that I should supply him with Money which will be repaid in France by a Gentn to whom America is under the most important obligations. You will therefore excuse & oblige me at the same time by your favourable attention to Monsr Armand for he chooses to pass by that Name & shoud he want Money I will pay his drafts for what he Stands in need of—I find he is a little disgusted at an appointment made for him by Congress this day and I believe it was through the inattention of a Committee which I shall get set right again in a Short time. I am Dr sir with the greatest esteem & affection Your obedt hble sert

Robt Morris

